Exhibit 10.67

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

LICENSE AND DISTRIBUTION AGREEMENT

THIS LICENSE AND DISTRIBUTION AGREEMENT is made and entered into as of 21st day
of July 2008, by and between ANESIVA, Inc., a Delaware corporation, having a
principal place of business at 650 Gateway Boulevard, South San Francisco,
California 94080, United States (hereinafter referred to collectively as,
“ANESIVA”) and Lee’s Pharmaceutical (HK) Limited with its principal place of
business at Unit 110-111, Bio-Informatics Centre, No. 2 Science Park West
Avenue, Hong Kong Science Park, Shatin, New Territories, Hong Kong (hereinafter
referred to as “LPL”), which hereby agree as follows:

RECITALS

WHEREAS ANESIVA owns or holds exclusive rights to patents, the Specifications
and Test Methods relating to the manufacture and use of their proprietary
Product (as such term is hereinafter defined), and development, marketing, sales
and distribution rights for the Product; and

WHEREAS ANESIVA owns certain trade names, trademarks, logos, emblems and indicia
of origin which are used in association with the Product, and

WHEREAS LPL is desirous of obtaining from ANESIVA the exclusive right and
license to market and sell the Product as well as the methods and Specifications
and Test Methods (as such term is hereinafter defined) in the Territory (as such
term is hereinafter defined) under the Proprietary Marks (as such term is
hereinafter defined), upon the terms and subject to the conditions hereinafter
set forth; and

NOW, THEREFORE, this Agreement witnesses that in consideration of the mutual
covenants and agreements herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby covenant and agree with each other as follows:

 

1. Definitions

Where used in this Agreement the following terms shall have the following
meanings:

1.1. “Affiliate” means, with respect to any Person, any other Person who
directly or indirectly controls, is controlled by, or is under direct or
indirect common control with, such Person, and includes any Person in like
relation to an Affiliate. A Person is deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; and the term
“controlled” has a corresponding meaning.

1.2. “Agreement” means this Agreement as is or it may be amended or supplemented
from time to time, and the expressions “hereof”, “herein”, “hereto”,
“hereunder”, “hereby” and similar expressions refer to this Agreement and not to
any particular Section (hereinafter “§”)or other portion of this Agreement.

 

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 2 of 21

 

1.3. “Business Day” shall mean a day other than Saturday, Sunday or any day on
which banks located in the Territory, are authorized or obligated to close.
Whenever this Agreement refers to a number of days, such number shall refer to
calendar days unless Business Days are specified.

1.4. “Commercially Reasonable” shall mean a Party’s reasonable efforts and
diligence in manufacturing and commercializing the Product in accordance with
its business, legal, medical and scientific judgment, such reasonable efforts
and diligence to be in accordance with the efforts and resources the Party would
use for a product owned by it or to which it has rights, which is of similar
market potential at a similar stage in its product life, taking into account the
competitiveness of the marketplace, the ability of a contract manufacturer to
deliver product, the proprietary position of the compound, the regulatory
structure involved, the profitability of the applicable Product, and other
relevant factors including, without limitation, technical, legal, scientific,
clinical or medical factors.

1.5. “Documents” means, collectively, all books, pamphlets, bulletins,
memoranda, letters, notices or other publications or documents prepared by or on
behalf of ANESIVA for use by LPL setting forth information, standards,
requirements, operating procedures, instructions or policies relating to release
testing for the Product.

1.6. “Effective Date” shall mean the date of last signature of the Parties
hereto.

1.7. “Field of Use” means use of Product as a topical local anesthetic.

1.8. “GMP” shall mean current Good Manufacturing Practices promulgated by U.S.
Food and Drug Administration.

1.9. “Government Regulatory Authority” shall mean any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States of America, SFDA in the Territory and/or other political
subdivision in the Territory or other governmental instrumentality of a United
Nations recognized sovereign state having subject matter jurisdiction over the
Product(s) as the case may be.

1.10. “Generally Accepted Accounting Principles” shall mean accounting rules
used to prepare, present, and report financial statements for a wide variety of
entities, including publicly-traded and privately-held companies, non-profit
organizations, and governments. Generally GAAP includes local applicable
Accounting Framework, related accounting law, rules and Accounting Standard.

1.11. “Gross Margin” means the difference between the Gross Sales and
Manufacturing Cost.

1.12. “Gross Sales” shall mean, in accordance with the Generally Accepted
Accounting Principles published by the Financial Accounting Standards Board of
the United States, the amount invoiced by LPL or its Affiliates for sales of the
Product in the Territory to a third party, other than to Affiliates, less the
value-added tax and other similar sales taxes related to the sale of the
Licensed Product to the extent included in the gross invoice.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 3 of 21

 

1.13. “Improvements” means any future innovations, inventions, designs, plans,
drawings, specifications, techniques, data and technical information relevant to
the use (indications) or sale of the Product including, but not limited to,
modified packaging.

1.14. “Law” or “Laws”, as the case may be, shall mean all laws, statutes, rules,
regulations, ordinances, guidelines and other pronouncements having the effect
of law in any country with jurisdiction over either of the Parties and/or
Product(s) or any domestic or foreign state, province, county, city or other
political subdivision or of any Health Registration Authority or Regulatory
Authority in the Territory.

1.15. “License” shall mean the right granted by ANESIVA to LPL for the
distribution of the Product in the Territory either on its own or through LPL’s
third party distributors.

1.16. “Exchange Rate” shall mean the spot Exchange Rate published in The Wall
Street Journal as quoted by Reuters at 4:00 PM on the prior Business Day.

1.17. “Manufacturing Cost” shall mean, with respect to Product, the sum of the
following, all of which shall be calculated in accordance with U.S. Generally
Accepted Accounting Principles:

(a) The amounts paid by ANESIVA to any third party for (i) providing raw
materials and packaging materials for producing the Product, (ii) manufacturing,
filling and/or finishing Product or any component thereof, (iii) storing,
insuring and packaging Product, and (iv) release and stability testing Product,
including with respect to the foregoing, all taxes (other than income taxes) and
customs duty charges imposed by governmental authorities with respect thereto,
to the extent paid by ANESIVA and not reimbursed or refunded by a third party;

(b) The direct costs and charges incurred by ANESIVA in connection with the
manufacture, filling, finishing, testing (including direct quality control and
quality assurance activities), storing, insuring and packaging Product not
otherwise accounted for pursuant to subsection (a) above; and

(c) A reasonable allocation of indirect labor, administration costs and
facilities costs (including electricity, water, sewer, waste disposal, property
taxes and depreciation over the expected life of buildings and equipment)
attributable to the manufacture, filling, finishing, testing, storing, insuring
and packaging of Product; provided that such indirect labor, administration
costs and facilities costs shall only include an allocation, to the units or
sections directly engaged in the activities listed in the subsection (b) above,
of such indirect labor, administration costs and/or facilities costs incurred by
ANESIVA.

Without limiting the generality of the foregoing provisions of this §1.17,
Manufacturing Costs shall exclude, all costs and charges related to or
occasioned by unused manufacturing capacity; the manufacture of other products
at ANESIVA’s or a third party contractor’s facility; depreciation of property,
plant or equipment not specifically related to manufacturing Product; allocation
of administrative costs and general corporate overhead of ANESIVA or its third
party contractors; ANESIVA’s cost of capital, whether or not such capital is
attributable to the manufacturing of any Product; and any employee costs
associated with equity incentive plans.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 4 of 21

 

1.18. “Marketing Authorization” shall mean the final approval of registrations
and permits required by applicable Government Regulatory Authority in the
Territory. In the People’s Republic of China, the Imported Drug License shall
serve as the Marketing Authorization. In Hong Kong and Macau, the Certificate of
Drug/Product Registration shall serve as the Marketing Authorization.

1.19. “Party” means a Party to this Agreement and any reference to a Party
includes its successors and permitted assigns; “Parties” means every Party
together.

1.20. “Person” shall mean any legal person including, for example, an
individual, corporation, partnership, Limited Liability Company, trust, business
trust, association, Joint Stock Company, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization, governmental authority or any other
form of entity.

1.21. “Product” means ANESIVA’s powder intradermal injection system, comprising
lidocaine hydrochloride monohydrate, 0.5 mg, indicated for use on intact skin to
provide topical local analgesia prior to venipuncture or peripheral intravenous
cannulation and marketed in the United States under the brand name Zingo™.

1.22. “Proprietary Marks” means the marks, trademarks, trade names and other
commercial symbols and related logos relating to the Product for use in the
Territory, together with such other trade names, trademarks, symbols, logos,
distinctive names, service marks, marks, logo designs, insignia or otherwise
which may be designated by ANESIVA. The trademark for the Product is “Zingo”.

1.23. “Quality Assurance Department” or “QA” shall mean the group or department
that performs the quality review functions. QA reviews and approves
quality-related documents and procedures.

1.24. “Specifications and Test Methods” means the Specifications, the documents,
and all information and data relating to techniques for, methods of or practices
of release testing for the Product.

1.25. “Specifications” means all specifications, methods, applications,
criteria, qualities, requirements and all other information in connection with
the use, handling, distribution, marketing and/or sale of the Product published,
promulgated or conveyed by or on behalf of ANESIVA to LPL in any manner
whatsoever, including any manual, specification booklet, letter, notice,
memorandum or other written from, from time to time.

1.26. “Serious Adverse Events” shall mean any adverse experience that result in
any of the following outcomes: death, a life-threatening experience, inpatient
hospitalization or prolongation of existing hospitalization, a persistent or
significant disability/incapacity, or a congenital anomaly/birth defect.
Important medical events that may not result in death, be life-threatening or
require hospitalization may be considered a Serious Adverse Event when, based
upon appropriate medical judgment, they may jeopardize the patient or subject
and may require medical or surgical intervention to prevent one of the outcomes
listed in this definition.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 5 of 21

 

1.27. “SFDA” means the Chinese State Food and Drug Administration.

1.28. Trademark License. ANESIVA shall grant to LPL an exclusive license to use
and display one or more of ANESIVA’s trademarks in the Territory as set forth in
§2.4, consistent with ANESIVA’s trademark usage guidelines (“Guidelines”). All
Products shall be branded and marked as specified by the Guidelines.

1.29. “Term” of the Agreement shall have the meaning set forth in §2.1.

1.30. “Territory” shall mean People’s Republic of China, Hong Kong and Macau.

1.31. “Transfer Price” shall have the meaning set forth in §4.5.

1.32. “[*]” shall mean a [*] used for [*] of a [*] device. The [*] is not
intended to work as a [*] and does not provide any [*].

2. Terms, Grant of Licences, Regulatory Submissions and Drug Release Testing,
and Governance

2.1. The sole and exclusive license granted in this §2 shall have a Term
composed of the [*] and any [*] or [*].

2.2. The Initial Term shall begin as of the Effective Date of this Agreement
between the Parties and shall continue in effect until [*] from the date of the
first launch of the Product in the Territory [*].

2.3. [*] shall be the [*] of this Agreement for [*] of [*] from [*] or [*],
unless [*] notifies the [*] that it does not intend to [*] no less than [*]
prior to the [*] of the [*] or any [*].

2.4. Subject to the provisions of this Agreement, and solely during the Term,
ANESIVA hereby:

(a) covenants and agrees to license exclusive right to the Product [*] to LPL in
the Territory to enable LPL to promote, market and sell the Product in the
Territory;

(b) grants to LPL the exclusive right and license to use the Proprietary Marks
and trademarks in connection with the marketing, distribution and sale of the
Product within the Territory; and

(c) grants LPL a royalty-bearing license to all intellectual property related to
the Product including, but not limited to, the Proprietary Marks for LPL’s use
in the Territory as may be necessary and required under the Laws and regulations
and a fully paid license to all governmental authorizations, product
documentation, marketing materials and the like. All costs associated with
registering or maintaining the Proprietary Marks or other intellectual property
will be [*].

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 6 of 21

 

2.5. During the Term of the Agreement, LPL shall be responsible for the
application, prosecution and maintenance of Marketing Authorizations in the
Territory for the Product, with the Imported Drug License being held in
ANESIVA’s name in the People’s Republic of China and the Certificate of
Drug/Product Registration being held in LPL’s name in Hong Kong and Macau under
the following conditions:

(a) LPL agrees to [*] the Marketing Authorization application and maintenance
[*] which are [*] to SFDA, including [*] related to any required amendments to
the initial application. LPL shall be responsible for filing an application for
a Marketing Authorization in the Territory for the Product as soon as LPL
prepares an approvable dossier, but in no event [*] as well as the sNDA for the
adult indication now under US FDA review from ANESIVA and after ANESIVA’s
initial discussions with the Chinese SFDA for its Product manufacturing Joint
Venture. LPL will keep ANESIVA updated regarding the status of the Approvals and
will provide ANESIVA with copies of all Approvals upon issuance. Upon
termination of the Agreement, LPL will assign or cause to be assigned to ANESIVA
(or another entity designated by ANESIVA) all Approvals, to the extent such
assignment is legally permissible.

(b) ANESIVA agrees to provide LPL with a current and complete copy of the U.S.
approved regulatory dossier for the Product and to supplement this regulatory
dossier as new data or information becomes available. LPL agrees to modify this
dossier in accordance with the requirements of the Territory for submission in
the Territory. In order to facilitate ANESIVA’s support, LPL shall provide
copies of the SFDA correspondence documents and any submissions to SFDA
translated into English with appropriate certification.

(c) ANESIVA agrees to support LPL in addressing any SFDA questions subsequent to
submission and approval.

(d) LPL and ANESIVA will [*] of any SFDA manufacturing site inspection that
requires longer than [*] on site at ANESIVA or ANESIVA’s contract manufacturer.
In the case where SFDA requires a manufacturing change that is not required by
either U.S. or EU regulatory authorities, then this change will be paid for by
[*].

(e) The Parties shall [*] determine the specific drug release testing
requirements for the Territory pursuant to Territory Law and shall negotiate in
good faith the [*] and costs for such release testing for shipment of Product
for human use in the Territory.

2.6. Both Parties shall appoint a project leader within [*] of signing this
Agreement, through which all communications regarding this Agreement will be
initially directed. The project leaders will facilitate direct communication
between functional experts, decision making individuals and other personnel as
needed to manage activities under this Agreement.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 7 of 21

 

3. Proprietary Rights

3.1. ANESIVA shall register the Proprietary Marks and such other intellectual
property rights as required for the Territory within a Commercially Reasonable
time after its execution of this Agreement if such Proprietary Marks and other
intellectual property rights have not already been registered. All registrations
shall be at [*].

3.2. LPL confirms that all rights, title and interest in the Proprietary Marks
or related to the Proprietary Marks are the sole property of ANESIVA, and this
Agreement shall not operate to convey any interest or rights in the Proprietary
Marks to LPL.

3.3. ANESIVA shall include the applicable Proprietary Marks on all packages of
the Product delivered to LPL (or as directed by LPL to its customs brokers). LPL
shall make use of the Proprietary Marks in all materials and activities related
to the marketing, sale and distribution of the Product. The Proprietary Marks
used by LPL shall comply with the form of the Proprietary Marks as registered in
the Territory.

3.4. At all times, LPL shall use the ANESIVA registered trademarks in reference
to the applicable Product in the Territory unless prohibited by Law of the
Territory. In any such event, ANESIVA and LPL shall meet to resolve any such
legal prohibition in accordance with the Laws and regulations of the Territory.

 

4. Payment and Prices

4.1. LPL shall pay ANESIVA a [*] of [*] will be paid within [*] of signing of
this Agreement.

4.2. LPL shall pay ANESIVA a [*] of [*] upon the [*] for the Product in the
Territory [*]. The [*] will be paid within [*] from issuance of the Imported
Drug License.

4.3. LPL shall purchase the Product from ANESIVA at ANESIVA’s Manufacturing
Cost. Such payments shall be made [*] after the Product is received by LPL and
subject to inspection by LPL.

4.4. Royalty on Sales: LPL shall pay a [*] royalty rate of [*] of Gross Margin
as royalty payment to ANESIVA, to be paid in US Dollars at the end of every
calendar quarter.

4.5. Transfer Price: ANESIVA shall supply the Product at Manufacturing Cost.
Transfer Price for the Product shall in no instance be [*] per unit during the
term of the Agreement. At the end of any [*] but not later than [*] after the
end of the year, ANESIVA shall deliver to LPL a true and accurate report of
actual Manufacturing Costs for such calendar year together with a detailed
description of Manufacturing Costs for such year.

4.6. At the end of any [*] and within [*] after the publication of LPL quarterly
report but not later than [*] after the end of the [*], LPL shall deliver to
ANESIVA a true and accurate report of royalties payable for such [*], including
the calculation of Gross Margins. Any payments due under this Agreement shall be
made in United States Dollars, calculated based on Exchange Rate at the date of
the report of Manufacturing Costs for such quarter submitted by ANESIVA under
§4.5 and shall be

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 8 of 21

 

paid by wire transfer to a bank and account designated in writing by ANESIVA.
For payments, ANESIVA will submit written invoices. Payment of each such invoice
not subject to a good faith dispute will be due in full within [*] following
receipt of invoice. Invoices shall be sent to the following address:

Lee’s Pharmaceutical (HK) Limited

Unit 110-111, Bio-Informatics Centre,

No. 2 Science Park West Avenue,

Hong Kong Science Park,

Shatin, New Territories, Hong Kong

Wire instructions to ANESIVA are as follows or as amended on sent invoices:

 

Account Name:

   [*]

    Bank Name:

   [*]    [*]    [*]    [*]    [*]

Routing/ABA Number:

   [*]

4.7 ANESIVA shall have the right to audit Gross Sales by giving a [*] notice to
LPL. LPL shall allow access to all sales and accounting records related to the
Product to ANESIVA’s appointed audit firm. Such audit is limited to [*] time per
calendar year and could cover a period of [*]. In the event that actual Gross
Sales are more than [*] less than LPL reported for any calendar quarter audited,
then LPL shall bear the cost of the audit.

 

5. Product Supply, Shipping, Ordering

5.1. Product sold to LPL for use in the Territory shall be in [*] for commercial
sale and are FCA (INCOTERMS 2000) ANESIVA’s manufacturing plant (or any plant of
a designated contract manufacturer) or at such other place as the Parties may
mutually agree from time to time.

5.2. In consideration of the rights granted to LPL by ANESIVA pursuant to the
provisions of §2, LPL will exclusively purchase its needs for the Territory of
the Product subject to this license from ANESIVA (or from a contract
manufacturer designated by ANESIVA) during the [*] or any [*] or [*] of the
Agreement.

5.3. In this regard, LPL agrees to:

(a) provide ANESIVA a [*] rolling forecast in unit terms [*] prior to each [*].
The first [*] of the [*] forecast shall be [*]. ANESIVA will acknowledge
acceptance of the forecast within [*]. LPL will place a purchase order (PO) for
each [*] prior to the [*] of the [*]. ANESIVA will acknowledge the PO within
[*].

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 9 of 21

 

(b) provide ANESIVA with not less than [*] lead time on: (i) all Product orders;
(ii) all packing/labelling specifications for shipping; and (iii) all orders for
literature and marketing materials, if any; and

(c) [*] prior to anticipated launch of the Product in the Territory, LPL will
provide ANESIVA with the first [*] rolling unit forecast from launch date and a
[*] forecast. [*] on [*], LPL will provide ANESIVA a [*] forecast for the next
[*].

5.4. Minimum purchase order volume for the Territory will be [*]. ANESIVA shall
package and deliver Product ordered by LPL no later than [*] after receipt of
such order. For the product supply to the [*] prior to the Marketing
Authorization from the SFDA, LPL shall be entitled to the purchase orders less
than [*]. Minimum purchase order volume applies only after the Marketing
Authorization is approved in the Territory [*].

5.5. The Product supplied to LPL or its designee shall have a shelf life of at
least [*] with at least [*] shelf life remaining at delivery. ANESIVA shall not
be required to replace Product held in inventory by LPL whose shelf life has
expired.

5.6. Product orders shall be packed and labelled by ANESIVA for international
shipping, as specified by LPL and picked up by the customs broker or shipping
agent specified by LPL at ANESIVA’s manufacturing facility or at any other
mutually agreeable location pursuant to §5.1 above.

(a) LPL shall comply with the Specifications and ensure that packaging,
labelling and delivery of the Product is in accordance with the applicable
standards and Laws in the Territory; and

(b) LPL shall prepare[*], labels and package inserts for the Product in
compliance with GMPs and the Marketing Authorization. LPL shall provide copy
artwork in a format specified by ANESIVA for all printed components including
product label, pouch, insert, carton, and shipper label content. LPL shall send
such copy artwork to ANESIVA to obtain ANESIVA’s suggested changes and final
written approval. ANESIVA shall then source such labels and packages from
approved vendors at [*].

5.7. ANESIVA shall supply the Product to LPL solely from its Chinese JV company
Wanbang Anesiva (Jiangsu) Biotech Co., Ltd, so that supply of Product will be
available for LPL to commercialize as soon as practical after ANESIVA’s China
manufacturing site is approved in accordance with Chinese laws. ANESIVA shall
use diligent efforts to continuously supply adequate quantities of the Product
to meet LPL’s forecasted demand.

5.8. ANESIVA shall refrain from directly or indirectly selling the Product in
the Territory to any Third Party during the Term of this Agreement unless
authorized in writing by LPL.

5.9. All [*] incurred by [*] in the [*] and in carrying out its obligations
under this Agreement shall be borne by [*].

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 10 of 21

 

6. Quality Agreement; Pharmacovigilance Agreement

6.1. LPL and ANESIVA shall comply with the terms and conditions of the Quality
Assurance Agreement, which will be agreed by the Parties and signed within [*]
after the signing of this Agreement.

6.2. During the term of this Agreement and any renewal thereof, ANESIVA agrees
to, in accordance with the Quality Agreement:

(a) assist LPL in the handling, sales and service of the Product by transmitting
to LPL such Specifications and other information reasonably required by it for
such handling, sales and service as is available to ANESIVA, including copies of
the Documents, and to advise LPL in writing, in advance of any change to the
Specifications or shipping, storage or handling procedures for the Product; and

(b) furnish to LPL such continuing technical assistance and guidance as is from
time to time reasonably required by LPL; however, in no event ANESIVA’s response
to such request for technical assistance shall be no more than [*] after receipt
of such request; and

(c) upon and subject to the terms and conditions of this Agreement, manufacture,
or cause a third Party to manufacture, and to supply LPL with a sufficient
supply of the Product to meet the needs of the Territory. Such Product shall be
manufactured and packaged in accordance with GMP and shall conform to the
specifications for the product as contained in the Marketing Authorization
applications; and

(d) retain a reasonable and customary number of sample Product for quality
assurance and control purposes (LPL agrees that any samples provided for QA/QC
purposes shall not enter the commercial stream).

6.3. ANESIVA acknowledges and agrees that the implementation of this Agreement
requires the co-operation of both Parties and that the ability of each Party to
carry out its obligations hereunder shall be dependent upon the other Party
performing its obligations (including its responsibilities pursuant to the
Quality Assurance Agreement and the Pharmacovigilance Agreement).

6.4. The Parties agree to develop and execute a Pharmacovigilance Agreement, and
a Quality Agreement that addresses any additional customer service, quality
assurance, quality control, recall, adverse drug event reporting, or other
regulatory issues that may arise as a result of LPL’s obligations under this
License and Distribution Agreement. A draft of such a quality and/or
pharmacovigilance agreement will be executed within [*] days of this Agreement.

 

7. Representations and Warrants of ANESIVA

ANESIVA hereby represents and warrants to and in favour of LPL as follows:

7.1. ANESIVA is a corporation duly incorporated validly subsisting under the
Laws of the State of Delaware and has the corporate power to enter into this
Agreement and to perform its obligations hereunder.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 11 of 21

 

7.2. This Agreement has each been duly authorized, executed and delivered by
ANESIVA and is a legal, valid and binding obligation of ANESIVA.

7.3. ANESIVA has the right to enter into this Agreement and to grant to LPL the
licensing arrangements outlined herein.

7.4. As of the Effective Date:

(a) to the best of ANESIVA knowledge, the use or practice of the Specifications
and Test Methods do not infringe any patent right owned by any third Party in
the Territory;

(b) ANESIVA is the sole record and beneficial owner or exclusive licensee of the
Specifications and Test Methods in the Territory; and

(c) ANESIVA has not granted any other licences or rights of any kind in the
Product or the Specifications and Test Methods to any third Party in the
Territory other than licenses in connection with manufacturing of the Product
granted to Wanbang Anesiva (Jiangsu) Biotech Co. Ltd.

7.5. ANESIVA expressly warrants and represents that the Product supplied to LPL
shall conform to the Specifications therefore and be free from known defects; be
manufactured in accordance with GMP and such other applicable Laws and
regulations in the Territory and in accordance with the approved Product
specifications therefore in the Territory and in accordance with the Quality
Agreement; and be fit for the intended use.

7.6. The execution and delivery of this Agreement does not conflict with or
violate any requirement of applicable Laws or regulations on the part of
ANESIVA.

 

8. Representations and Warrants of LPL

LPL hereby represents and warrants to and in favour of ANESIVA as follows:

8.1. LPL is a corporation duly incorporated validly subsisting under the Laws of
the People’s Republic of China and has the corporate power to enter into this
Agreement and to perform its obligations hereunder.

8.2. This Agreement has each been duly authorized, executed and delivered by LPL
and is a legal, valid and binding obligation of LPL.

8.3. LPL has the right to enter into this Agreement and to receive from ANESIVA
the licensing arrangements outlined herein.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 12 of 21

 

8.4. The execution and delivery of this Agreement do not conflict with or
violate any requirement of applicable Laws or regulations on the part of LPL.

 

9. Notification of Side-Effects and Regulatory Requirements

LPL and ANESIVA shall comply with the terms and conditions of the
Pharmacovigilance Agreement, which shall comply with the Adverse Event Reporting
Requirements and shall be finalized within [*] after signing this License and
Distribution Agreement.

 

10. Confidentiality and Public Disclosure

10.1. The Parties expressly agree that confidentiality provisions will be
covered by the previously executed Confidential Disclosure Agreement (“CDA”)
dated [*], and is made a part hereof and incorporated by reference. All terms,
conditions and provisions of the original CDA, unless specifically modified
herein, are to apply to this Agreement with respect to confidentiality and are
made a part of this Agreement as though expressly included; provided, however,
the CDA shall be extended in duration for the period ending with the expiration
or sooner termination of this Agreement or until it expires as set forth in the
CDA, whichever term is longer.

10.2. Except for such disclosure as is deemed necessary, in the reasonable
judgment of a Party, to comply with applicable Laws, no announcement, news
release, public statement, publication, or presentation relating to the
existence of this Agreement, the subject matter hereof, or either Party’s
performance hereunder will be made without the other Party’s prior written
approval, which approval shall not be unreasonably withheld. The Parties agree
that they will use reasonable efforts to coordinate the initial announcement or
press release relating to the existence of this Agreement.

10.3. Neither Party shall be required to seek the approval of the other Party to
repeat any information regarding the terms of this Agreement that has already
been publicly disclosed by such Party, or by the other Party, in accordance with
§10.1, provided that such information remains accurate and complete.

 

11. Termination

11.1. ANESIVA shall have the right to terminate this Agreement, without
prejudice to the enforcement of any other legal right or remedy, immediately in
the event of the default in the due and punctual payment of any amount payable
under this Agreement by LPL to ANESIVA when and as same shall become due and
payable, and such default shall continue and be uncured for a period of [*]
after written notice thereof has been given to LPL.

11.2. After the Term or after any extension periods under §2.3, LPL shall have a
[*] license[*] to [*] the Product in the Territory under the Know-How,
Registrations and/or Registration Dossier and the Trademark, if applicable,
provided that LPL [*] from ANESIVA at a [*] between the Parties as to be
consistent with the then current market conditions. It is understood between the
Parties that this Clause shall not apply in case of termination of this
Agreement by ANESIVA due to material breach by LPL.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 13 of 21

 

11.3. ANESIVA shall have the right to prematurely terminate this Agreement, with
at least [*] prior notice, [*].

11.4. Notwithstanding any other termination rights set forth in this Agreement,
either Party shall be entitled at any time, by written notice to the other, to
terminate this Agreement immediately if the other Party commits or permits a
material breach or default of any of the provisions of this Agreement and fails
to remedy or cure such breach or default within ninety (90) days after receipt
of written notice by the non-breaching Party.

11.5. ANESIVA may prematurely terminate this Agreement with at least [*] prior
notice in writing with respect to the Territory if the unit Product sales are
less, for [*], than [*] of the annual forecasted sales units in §5.3.

11.6. Either Party shall be entitled at any time, by written notice to the
other, to terminate this Agreement immediately if (i) the other Party makes an
assignment of this Agreement for the benefit of its creditors; (ii) the other
Party is adjudicated bankrupt or becomes voluntarily or involuntarily subject to
any liquidation proceedings for the benefit of its creditors, or (iii) a
receiver of the property of the other Party is appointed or if any judgment or
execution against it or its property remains unsatisfied for such period which
would permit its property or any substantial part thereof to be sold.

11.7. Upon termination of this Agreement for any reason, the following shall
apply:

(a) LPL shall immediately cease marketing and selling the Product in the
Territory, the use of the Specifications and Test Methods and the Proprietary
Marks;

(b) LPL shall have no further rights to market or sell, directly or indirectly,
the Product;

(c) LPL shall forthwith deliver to ANESIVA original copies of all documents and
records in its possession in connection with regulatory approvals applied for or
obtained in the Territory referred to in §2.5; and

(d) LPL shall return or destroy, at ANESIVA’s discretion, any unsold Product, or
if permitted by ANESIVA, LPL may sell all Product held in inventory or in the
process of production at the time of such expiration or termination, provided
that LPL shall pay to ANESIVA all amounts which would have been required to be
paid under this Agreement through the date of final sale of all Product.

11.8. All in-Territory Product licenses, registrations or Marketing
Authorizations will be transferred to ANESIVA if these are held in the name of
LPL its designates, importers or promoters where allowed by Law [*] necessary to
accomplish any such transfer or transfers as the case may be due to termination
under this §11.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 14 of 21

 

11.9. The Parties agree that this Agreement may be assigned to any successor
corporations with the prior written permission of the other Party, which
permission shall not reasonably be withheld.

11.10. Expiration or termination of this Agreement shall not relieve the Parties
of any obligation accruing prior to such expiration or termination and the
provisions of the Pharamcovigilance and/or Quality Agreement as it pertains to
recalls, §11.7(c) as it pertains to transfer of the Marketing Authorizations,
§10, §11.8, §14, §15 and §16 through §25 shall survive any expiration or
termination of this Agreement.

 

12. Sales Training and [*]

12.1. Whenever possible, representatives of LPL may attend a regularly scheduled
ANESIVA training session, at LPL’s expense, and be certified to train LPL sales
representatives to demonstrate, market, and sell the Product. In the event that
attendance at such a training session is not possible, an ANESIVA representative
will train LPL trainers at a mutually convenient time and place. ANESIVA will
provide LPL copies of training materials for training at LPL facilities.

12.2. [*] can be purchased [*] by LPL. Such [*] will exclusively be used to
generate sales from customers through local clinical evaluations and will not be
sold under any circumstances. At [*] prior to an anticipated launch, LPL will
provide ANESIVA with the first [*] rolling forecast of [*] from launch date.

12.3. The label and instructions on the [*] shall be in English language only at
delivery, and LPL may re-label the [*] according to the customs, applicable
standards and Laws of the Territory. All relabeling shall be done at [*].

 

13. Marketing

13.1. LPL shall [*] in the marketing and selling of the Product throughout the
Territory during the [*] of this Agreement and [*] or [*] thereof. During the
term of this Agreement, LPL will commit to providing a [*] of resources of the
Product to customers who may reasonably be expected to purchase or recommend the
purchase of any of the Product.

13.2. LPL shall send to ANESIVA, upon ANESIVA’s request no more frequently than
[*] in any [*], a brief summary of the most important promotional activities
connected with the Product, the activities of LPL’s sales forces in promoting
the Product, including information relating to market developments and
acceptance of the Product in the Territory.

13.3. ANESIVA will provide [*] of [*] of any [*] used in the United States of
America to market, promote or sell any the Product.

13.4. Should LPL elect to use any of the [*] prepared for the United States
market without modification [*], ANESIVA will assist LPL in obtaining a [*] of
such [*] from current vendors. Any costs incurred to obtain these [*] will be
[*].

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 15 of 21

 

13.5. ANESIVA will also provide [*] of any [*] used to [*] the Product so LPL
can maintain a [*] for the Product. The cost for any [*] generated from these
[*] will be [*].

(a) LPL further represents and warrants that any locally produced marketing
materials will fully comply with any applicable standards, Territory Law or
Territory Regulatory Authority regulation in all respects. LPL will market and
sell the Product in accordance with applicable Laws of the Territory, including,
without limitation, in accordance with any certification required by a
legislated or regulatory body, if applicable; and

(b) LPL shall comply with all Laws and regulations in any applicable country
with jurisdiction over the Parties or with jurisdiction over the subject matter
of this Agreement, including but not limited to, if applicable, the Laws of
People’s Republic of China, United States of America and/or any applicable Laws
in the Territory relating to the marketing and sale of the Product within the
Territory and to obtain any and all required permits, certificates and licenses
in connection with the foregoing; and

(c) Any significant changes or amendments to Product packaging must be approved
in advance by LPL and ANESIVA by mutual agreement.

13.6. LPL shall refrain from directly or indirectly selling the Product outside
of the Territory during the term of this Agreement.

13.7. LPL shall not [*] any [*] (other than the Product) having same active
ingredient and same method of application during the Term of this Agreement.

 

14. Insurance

14.1. ANESIVA shall, at its sole cost and expense, take out and keep in full
force and effect throughout the term of this Agreement and any renewal thereof,
such insurance coverage, including but not limited to Product liability
insurance coverage, in an amount that is customary in the pharmaceutical
industry. All costs in connection with the placing and maintaining of such
insurance coverage shall be borne solely by ANESIVA.

14.2. LPL, as soon as it is available in the Territory, shall take out and keep
in full force and effect for the term of this Agreement and any renewal thereof,
such insurance coverage as required by Laws in the Territory protecting against
loss or damage occurring in connection with the local negligent handling and
negligent sale of the Product in the Territory. All costs in connection with the
placing and maintaining of such local insurance coverage in the Territory shall
be [*] at the sole discretion of [*].

14.3. Copies of all policies or certificates of insurance and any renewals
thereof, shall be delivered promptly by LPL to ANESIVA as requested from time to
time throughout the term of this Agreement and any renewal thereof.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 16 of 21

 

15. Indemnification and Liability

15.1. LPL shall defend, indemnify and hold harmless ANESIVA from and against all
losses, liabilities and expenses (including reasonable attorneys’ fees) for
personal injury or property damage to a third Party arising out of the use of
the Product marketed by LPL its affiliates insofar as any such claim for loss,
liability and expense is based upon negligence of LPL its affiliates in the
handling and marketing of such Product. ANESIVA shall give LPL prompt written
notice of any such claim. LPL shall be entitled to assume complete control of
the defense of such claim. ANESIVA shall render such assistance to LPL as may be
reasonably requested by LPL, and LPL shall reimburse ANESIVA for its reasonable
out-of-pocket expenses incurred in rendering such assistance.

15.2. ANESIVA shall defend, indemnify and hold harmless LPL from and against all
losses, liabilities and expenses (including reasonable attorneys’ fees) for
(i) personal injury or damage arising out of the use of the Product, provided
the claim for such loss, liability and expense is based upon product liability
or negligence of ANESIVA, its affiliates, subsidiaries or licensees in the
Specifications, the Specifications and Test Methods, Improvements, manufacture
or marketing of such Product or (ii) any suit or proceeding brought against LPL
insofar as such suit or proceeding is based on a claim that the Specifications
and Test Methods and Improvements to any Product (save to the extent that the
Product concerned, or any part thereof, has been developed as a result of
additional technology methods or compositions of LPL) constitutes an
infringement of any patent, copyright, trade secret or other intellectual
property right of any person other than ANESIVA or LPL. For greater certainty,
in no event shall ANESIVA have any liability (whether direct or indirect, in
contract or tort or otherwise) to LPL or any other person asserting claims on
behalf of or in right of LPL hereunder which have resulted primarily from the
negligence or wilful misconduct of LPL or its representatives. LPL shall give
ANESIVA prompt written notice of any such claim. ANESIVA shall be entitled to
assume complete control of the defense of such claim. LPL shall render such
assistance to ANESIVA as may be reasonably requested by ANESIVA, and ANESIVA
shall reimburse LPL for its reasonable out-of-pocket expenses incurred in
rendering such assistance.

 

16. Force Majeure

The Parties hereto shall not be liable for any damage if the performance of all
or parts of this Agreement is hindered or prevented by causes beyond the
performing Party’s control and without its fault or negligence, including but
not limited to acts of God or of public enemy, nuclear incidents, acts, Laws,
orders or regulations of any Government Regulatory Authority or department or
agency thereof acting in either its sovereign or contractual capacity, fires,
floods, epidemics, earthquakes and other natural disasters, quarantine
restrictions, strikes, work stoppages, slowdowns or other job actions, changing
market conditions, freight embargoes, shortages of fuel or other items, delays
in transportation, boycotts, unusually severe weather and riots, insurrections,
revolutions, wars or other civil or military disturbances.

 

17. Entire Agreement

This Agreement constitutes the entire agreement between the Parties hereto with
respect to the subject matter herein contained, and its execution has not been
induced by, nor do either of the Parties hereto rely upon or regard as material,
any representations or writings whatsoever not incorporated herein and made a
part hereof. This Agreement has been equally negotiated between the Parties and
shall

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 17 of 21

 

not be construed or interpreted unequally against either Party. This Agreement
shall not be amended, altered or qualified except by an instrument in writing,
signed by each of the Parties hereto and any amendments; alterations or
qualifications hereof shall not be binding upon or affect the rights of any
Party who has not given its consent as aforesaid. All previous agreements or
arrangements between the Parties, written or oral, relating to the subject
matter hereof are hereby cancelled and superseded, except for the
Confidentiality Agreement dated as of [*] between the Parties.

 

18. Counterparts

This Agreement may be executed by the Parties in separate counterparts each of
which when so executed and delivered in original form or by facsimile
transmission shall be an original, but all such counterparts shall together
constitute one and the same instrument, and shall be equally valid and binding
on the Parties.

 

19. Notices

All notices, requests, demands or other communications made by the terms hereof
required or permitted to be given by one Party to the other shall be given in
writing by personal delivery or by facsimile transmission, addressed to such
other Party or delivered to such other Party as follows:

 

If to Lee’s Pharmaceutical (HK) Limited:

  

If to ANESIVA:

Lee’s Pharmaceutical (HK) limited    ANESIVA, Inc. Unit 110-11, Bio-Informatics
Centre    Attention: Legal

No2 Science Park West Avenue, Hong

Kong Science Park – Hong Kong

  

650 Gateway Boulevard

South San Francisco, CA 94080

Tel 00852 23141282    Tel: +1-650-624-9600 Fax 00852 23141708    Fax:
+1-650-624-7540

or to such other address or by other means as the addressee may have specified
by a notice given under this provision. Any such notice or other communication
shall be deemed to have been given when received and, if sent by facsimile
transmission, shall be deemed to have been given when the appropriate answerback
is received.

 

20. Severability

Should any of the provisions of this Agreement be or become unenforceable or
invalid for any reason whatsoever, such unenforceability or invalidity shall not
affect the enforceability or validity of the remaining provisions of the
Agreement and such unenforceable or invalid portion shall be severed from the
remainder of this Agreement without effect on the remaining provisions.

 

21. Waiver

The failure at any time to require performance of any provision of this
Agreement shall not affect the full right to require performance at any later
time. The waiver of a breach of any provision of this Agreement shall not
constitute a waiver of the provision or of any succeeding breach.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 18 of 21

 

22. No Assignment and Permitted Assignment

22.1. Neither Party shall, without the prior written consent (not to be
unreasonably withheld or delayed) of the other Party having been obtained,
assign or transfer this Agreement to any person or entity, in whole or in part,
provided that, each Party may assign or transfer this Agreement to any Affiliate
or to any successor by merger of such Party, or upon a sale of all or
substantially all of such Parties assets or by operation of law, provided that
such assigning Party shall remain liable for its obligations hereunder.

22.2. All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the Parties hereto and their
respective successors and assigns.

 

23. Partnership, Agency Denied

This Agreement does not and shall not be construed to create any partnership,
joint venture or agency whatsoever as between the Parties and neither Party
shall, by reason of any provision herein contained, be deemed to be the partner,
employee, contractor, joint venturer, agent or legal representative of the other
nor shall either have the ability, right or authority to assume or create, in
writing or otherwise, any obligation of any kind, express or implied, in the
name of or on behalf of the other Party.

 

24. Headings

The division of this Agreement into articles and sections is for convenience of
reference only and shall not affect the interpretation or construction of this
Agreement.

 

25. Currency

Except as specifically noted otherwise, all monetary amounts stated in this
Agreement are expressed in United States Dollars.

 

26. Additional Obligations of LPL

26.1. Marketing and Promotion Costs. LPL will develop a promotional strategy and
budget to support sales of Products in the Field of Use in the Territory,
including preparation of all promotional materials to market Licensed Products.
[*].

26.2. Sale of Products. LPL will use commercially reasonable efforts to
commercialize and market the Products for in the Field of Use in the Territory,
subject to reasonable coordination with ANESIVA. [*].

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 19 of 21

 

27. Improvements and Exchange of Information

27.1. Intellectual Property Ownership. ANESIVA shall retain all rights to
improvements to or derivatives of its intellectual property, the Products, or
related technology. LPL will not file any patents that cover any aspect of the
Products, manufacture any Products or other devices embodying the technology or
intellectual property owned by ANESIVA without a license from ANESIVA, and will
assist in the enforcement in the Territory against any infringers of ANESIVA’s
intellectual property rights. ANESIVA will maintain at its own expense all its
intellectual property filings in the Territory.

27.2. Disclosure by LPL. LPL shall, at its own expense, promptly inform ANESIVA
in writing of all Improvements and all other scientific data and information
related to ANESIVA’s intellectual property, the Products, or related technology.
LPL shall assign or caused to be assigned to ANESIVA ownership of all
intellectual property rights related to the Improvements.

27.3. Disclosure by ANESIVA. ANESIVA shall, at its own expense, promptly inform
LPL in writing of all Information and scientific data and information related to
the Products which is reasonably necessary for LPL to comply with the Agreement.
ANESIVA shall keep LPL informed of the status of all intellectual property right
filings in the Territory.

27.4. Safety Reporting. The Pharmacovigilance and/or Quality Agreement will
provide that LPL and ANESIVA shall report to each other any findings associated
with the use of Products that may suggest significant hazards,
contraindications, side effects, or precautions pertinent to the safety of
Product. The Pharmacovigilance and/or Quality Agreement will also set forth the
procedures for adverse event reporting. The pharmacovigilance in the Territory
will be conducted by LPL including all the costs associated with it.

 

28. Applicable Law/Dispute Resolution

The Parties shall make all reasonable efforts to amicably resolve any disputes
which may arise out of or relating to the application of this Agreement through
discussions between senior executives of the Parties. In the event that the
Parties fail to resolve any dispute, the Parties will seek resolution through a
non-binding mediation using a mutually acceptable industry expert. Only if all
good faith attempts have failed, then the dispute shall be finally settled by
arbitration under the rules of the International Chamber of Commerce applying
the substantive laws of [*], by one (1) arbitrator appointed in accordance with
the said Rules. The proceedings shall take place in [*] and shall be conducted
in [*]. This provision shall not preclude the right of either Party to address
any competent Court or Tribunal in respect of obtaining interim measures. Each
Party shall bear its own costs in such dispute.

 

29. No Consequential or Punitive Damages

NEITHER PARTY HERETO WILL BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, EXEMPLARY, PUNITIVE OR MULTIPLE DAMAGES ARISING OUT OF THIS AGREEMENT
OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR LOST PROFITS ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 20 of 21

 

30. Singular and Plural Forms

The use herein of the singular form shall also denote the plural form, and the
use herein of the plural form shall denote the singular form, as in each case
the context may require.

 

31. English Language

The Parties hereto have required that this Agreement and all documents and
notices relating hereto be drawn up in the English language.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        



--------------------------------------------------------------------------------

Page 21 of 21

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate, as of the Effective Date, by their duly authorized
representatives.

 

READ AND ACCEPTED BY:

 

ANESIVA INC.

Per:   /s/ Michael L. Kranda Name:   Michael L. Kranda Title:   President &
Chief Executive Officer Date:   July 18, 2008

 

READ AND ACCEPTED BY:

 

Lee’s Pharmaceutical (HK) Limited

Per:   /s/ Dr. Benjamin Li Name:   Dr. Benjamin Li Title:   Chief Executive
Officer

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

CONFIDENTIAL                        